Citation Nr: 9915120	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-12 068 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollment prior to December 24, 1996.

(The issue of entitlement to a retroactive award of 
Dependents' Educational Assistance benefits pursuant to 
Chapter 35, Title 38, United States Code, for enrollment 
between September 21, 1991 and June 15, 1995, for the 
appellant's brother is the subject of a separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's brother, and appellant's mother



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971.  
The veteran died in August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 determination by the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  The Los Angeles, California RO is the servicing RO 
for the veteran's claims file.
The appellant, her brother, and her mother appeared before a 
Member of the Board at a hearing at the Los Angeles RO in 
December 1998. 


FINDINGS OF FACT

1.  The veteran served on active duty from July 1969 to June 
1971; he died on August [redacted], 1983.

2.  In April 1997, service connection for the cause of the 
veteran's death was established.

3.  In October 1997, the Muskogee RO received the appellant's 
VA Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

4.  On December 24, 1997, the RO received verification of 
enrollment from Whittier College, certifying that the 
appellant had been enrolled from September 9, 1993 to May 19, 
1997.

5.  The appellant was born on October [redacted], 1975.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollment prior to December 24, 1996, have not 
been met.  38 U.S.C.A. § 3500 (West 1991); 38 C.F.R. 
§ 21.4131(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute, and are summarized 
as follows.  The veteran, the appellant's father, had active 
service from July 1969 to June 1971; he died on August [redacted], 
1983.  Service connection for the cause of the veteran's 
death was not established until an April 1997 rating 
decision; dependency and indemnity compensation (DIC) 
benefits were awarded to the surviving spouse of the veteran 
retroactive to April 1990 as indicated in VA correspondence 
to her date in July 1997.  In July 1997, the Muskogee RO 
issued a Certificate of Eligibility for Chapter 35 
Dependents' Education Benefits to the appellant, the 
veteran's daughter.  In October 1997, the RO received the 
appellant's Application for Survivors' and Dependents' 
Education Assistance, her college transcripts, and a letter 
requesting a retroactive award.  A December 1997 letter from 
Whittier College, verified that the appellant had been 
enrolled from September 9, 1993 to May 19, 1997.  By VA 
letter dated in June 1998, the appellant was notified that 
she was not eligible for educational assistance benefits 
under Chapter 35, Title 38, United Stated Code, prior to 
December 24, 1996, one year prior to the date of receipt of 
enrollment verification.  

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran who 
died of a service-connected disability.  38 U.S.C.A. §  
3501(a)(1)(A)(i) (West 1991); 38 C.F.R. § 21.3021(a)(1)(i) 
(1998).  The basic beginning date of an eligible child's 
period of eligibility is his or her eighteenth birthday, or 
successful completion of secondary schooling, whichever 
occurs first; the ending date is the eligible child's twenty-
sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041(a).  If the eligible child becomes eligible through 
the death of a veteran, the beginning date of eligibility 
will be the date of the veteran's death, if it occurred after 
the child's eighteenth birthday and before his/her twenty-
sixth birthday.  38 C.F.R. § 21.3041(b)(iii) (1998).

Regulations governing the payment of educational assistance 
benefits indicate that the commencing date of an award of 
Chapter 35 educational assistance benefits will be determined 
based on the latest of the following dates: the date 
certified by the educational institution or the date one year 
prior to the VA's receipt of the claimant's application or 
enrollment certification, whichever is later.  38 C.F.R. 
§ 21.4131(a) (1998).

The Board does not dispute the appellant's basic eligibility 
for educational assistance under Chapter 35; and, 
parenthetically, the Board notes that information in the 
appellant's claims file reveals that she was awarded 
educational assistance benefits for education pursued after 
December 1996.  The pertinent issue in this appeal is 
entitlement to educational assistance benefits for courses 
pursued from September 9, 1993 to December 23, 1996.  The 
appellant contends she should be award retroactive 
educational assistance benefits for the period between 
September 9, 1993 and December 23, 1996.  She maintains that 
her father died in 1983 and that her mother filed a claim for 
service connection at that time which was denied.  The 
appellant maintains that her mother again filed for service 
connection for cause of death in March 1990. 

According to the testimony of the appellant and her mother at 
the December 1998 hearing before the undersigned Member of 
the Board, they were in contact with the Los Angeles RO 
approximately every 6 months via telephone with regard to the 
appellant's mother's claim for service connection for cause 
of the veteran's death as a result of exposure to Agent 
Orange in Vietnam.  The appellant maintains that although the 
Los Angeles RO denied the claim in March 1990, the 
appellant's mother received a letter in April 1990 informing 
her that a final decision in her case could not be made 
pending the release of alternative Agent Orange regulations.  
According to the appellant's mother, after seeing media 
coverage of a change in the VA regulations regarding diseases 
related to Agent Orange exposure, she contacted the RO in 
1996 and was informed her case was closed and that she had to 
reapply, which she did.  The Los Angeles RO granted service 
connection for cause of the veteran's death in an April 1997 
rating decision and awarded DIC benefits to the surviving 
spouse of the veteran retroactive to April 1990 as indicated 
in VA correspondence to her dated in July 1997.  

The appellant argues that the effective date of the award of 
Chapter 35 educational assistance benefits should be 
retroactive to the date of her mother's March 1990 claim.  
Further, the appellant asserts that as a result of the VA's 
delay in granting service connection for the cause of the 
veteran's death, she was unable to file a claim for Chapter 
35 benefits until after service connection had been granted.  
Therefore, she contends that she should not be penalized for 
the VA's delay in granting service connection for the cause 
of the veteran's death, and fairness dictates she should be 
granted retroactive benefits for a period of enrollment from 
September 1993 to December 1996.

In response to the appellant's arguments that she filed her 
claim as soon as service connection was established for the 
cause of the veteran's death, the Board first points out that 
the purpose of Chapter 35 Survivors' and Dependents' 
Educational Assistance benefits is to provide "opportunities 
for education to children whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent [from a service-connected disability], and for 
the purpose of aiding such children in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such 
parent."  38 U.S.C.A. § 3500.  In Erspamer v. Brown, 9 Vet. 
App. 507, 509-510 (1996), the United States Court of Appeals 
for Veterans Claims (Court) indicated that the intent of that 
statute was clear on its face.  In that case, the appellant 
sought educational assistance under Chapter 35 for a law 
school education he had completed several years prior to the 
RO granting service connection for the cause of the veteran's 
death.  The appellant in Erspamer indicated that if not for 
the RO's delay in granting service connection for the cause 
of his father's death, that he would have been entitled to 
educational assistance for his law school education.  The 
Court rejected the appellant's arguments, holding that there 
was simply no legal basis to award educational assistance 
benefits many years after the period of eligibility, and to 
hold otherwise would conflict with the express intent of 
Chapter 35.  Id. 

The facts of Erspamer are helpful in understanding the 
outcome of the present case, and lead the Board to the 
conclusion that there is no legal basis to award the 
appellant educational assistance benefits for education 
pursued prior to December 24, 1996.  According to 38 C.F.R. 
§ 21.4131(a), the VA is prohibited from awarding educational 
assistance benefits for a period of enrollment prior to one 
year before the receipt of the application or enrollment 
certification, whichever is later.  Furthermore, there is no 
evidence that the appellant's education was "impeded" or 
"interrupted" by the VA's delay in granting service 
connection for the cause of her father's death.  See 38 
U.S.C.A. § 3500; Erspamer, 9 Vet. App. at 509.  Although the 
Board acknowledges the length of time between the veteran's 
death and the date on which service connection was 
established for the cause of the veteran's death, that does 
not alter the fact that the appellant's application for 
educational assistance pursued from September 9, 1993 to 
December 23, 1996 was received after the time period had 
expired for awarding such benefits.  See 38 C.F.R. 
§ 21.4131(a).

In regard to the appellant's argument that she could not have 
filed a claim for education benefits prior to the grant of 
service connection; that assertion is just not correct.  
Ultimately, the act of filing a claim rests with the 
claimant.  The Court has clearly established that a claim 
must be filed.  See Wells v. Principi, 3 Vet. App. 307 
(1992).  The Board further notes that the case of Nehmer v. 
United States Veterans Administration, et al, is not 
applicable in this case because there were no prior denials 
of Chapter 35 educational assistance benefits for this 
appellant.  In conclusion, as the appellant's claim was 
received in October 1997 and her enrollment certification was 
received on December 24, 1997, there is no legal basis for a 
retroactive award of educational assistance benefits prior to 
December 24, 1997, pursuant to Chapter 35, Title 38, United 
States Code, and the claim must be denied on the basis of 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the claim must fail.


ORDER

The claim for a retroactive award of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, for enrollment prior to December 24, 1996 is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

